Case 1:20-cv-24812-JAL Document 1 Entered on FLSD Docket 11/23/2020 Page 1 of 10




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                               CASE NO.:

 CARLOS BRITO,

             Plaintiff,
 v.

 KOWELL CORPORATION,

         Defendant.
 ______________________________________/

                                              COMPLAINT

        Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

 mobility-impaired individuals (hereinafter “Plaintiff”), sues KOWELL CORPORATION

 (hereinafter “Defendant”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

        1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

 litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

 Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

        2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

 § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

        3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

 2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

 U.S.C. § 12181, et seq.

        4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

 in Miami-Dade County, Florida, and is otherwise sui juris.

        5.           At all times material, Defendant, KOWELL CORPORATION, owned and
Case 1:20-cv-24812-JAL Document 1 Entered on FLSD Docket 11/23/2020 Page 2 of 10




 operated a place of public accommodation at 3850 SW 87th Avenue, Miami, Florida, (hereinafter

 the “Commercial Property”) and conducted a substantial amount of business in that place of public

 accommodation in Miami-Dade, Florida.

        6.        At all times material, Defendant, KOWELL CORPORATION, was and is a

 Florida Profit Corporation, organized under the laws of the state of Florida with its principal place

 of business in Miami, Florida.

        7.        Venue is properly located in the Southern District of Florida because Defendant’s

 Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conducts

 business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

 omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                    FACTUAL ALLEGATIONS

        8.        Although over twenty-eight (28) years have passed since the effective date of Title

 III of the ADA, Defendant has yet to make its facilities accessible to individuals with disabilities.

        9.        Congress provided commercial businesses one and a half years to implement the

 Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

 publicity the ADA has received since 1990, Defendant continues to discriminate against people

 who are disabled in ways that block them from access and use of Defendant’s business and

 properties.

        10.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

 requires landlords and tenants to be liable for compliance.

        11.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

 pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

 from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to



                                                  2
Case 1:20-cv-24812-JAL Document 1 Entered on FLSD Docket 11/23/2020 Page 3 of 10




 his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

 use of a wheelchair to ambulate.

        12.       Defendant, KOWELL CORPORATION, owns, operates and oversees the

 Commercial Property, to include but not limited too, its general parking lot and parking spots.

        13.       The subject Commercial Property is open to the public and is located in Miami,

 Miami-Dade County, Florida.

        14.       The individual Plaintiff visits the Commercial Property and business located

 within the Commercial Property, regularly, and returned to the Property to document the ADA

 barriers at the Commercial Property and business located within the Commercial Property on or

 about October 13, 2020 and November 23, 2020, encountering multiple violations of the ADA that

 directly affected his ability to use and enjoy the Commercial Property and business located therein.

 He often visits the Commercial Property and business located within the Commercial Property in

 order to avail himself of the goods and services offered there, and because it is approximately eight

 (8) miles from his residence, and is near his friends’ residences as well as other business he

 frequents as a patron. He plans to return to the Commercial Property and the business located

 within the Commercial Property within two (2) months of the filing of this Complaint, specifically

 on January 6, 2021 for an appointment with Dr. Mara Rodriguez and plans to continue to visit her

 medical practice.

        15.       Plaintiff resides nearby in the same County and state as the Commercial Property

 and the business located within the Commercial Property, has regularly frequented the Defendant’s

 Commercial Property and the business located within the Commercial Property for the intended

 purposes because of the proximity to his and his friends’ residences and other business that he

 frequents as a patron, and intends to return to the Commercial Property and business located within



                                                   3
Case 1:20-cv-24812-JAL Document 1 Entered on FLSD Docket 11/23/2020 Page 4 of 10




 the Commercial Property within two (2) months from the filing of this Complaint. Specifically, on

 January 6, 2021 for an appointment with Dr. Mara Rodriguez.

        16.        The Plaintiff found the Commercial Property, and the business located within the

 Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

 barriers at the Commercial Property, and business located within the Commercial Property and

 wishes to continue his patronage and use of each of the premises.

        17.       The Plaintiff has encountered architectural barriers that are in violation of the

 ADA at the subject Commercial Property, and business located within the Commercial Property.

 The barriers to access at Defendant’s Commercial Property, and the business located within the

 Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

 Property, and business located within the Commercial Property, and have endangered his safety in

 violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

 risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

 similarly situated.

        18.       Defendant, KOWELL CORPORATION, owns and operates a place of public

 accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

 36.201 (a) and 36.104. Defendant, KOWELL CORPORATION, are responsible for complying

 with the obligations of the ADA. The place of public accommodation that Defendant, KOWELL

 CORPORATION, own and/or operate is located at 3850 SW 87th Avenue, Miami, Florida.

        19.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

 threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

 described Commercial Property and the business located within the Commercial Property,

 including but not necessarily limited to the allegations in Counts I through III of this Complaint.



                                                 4
Case 1:20-cv-24812-JAL Document 1 Entered on FLSD Docket 11/23/2020 Page 5 of 10




 Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

 at the Commercial Property, and business located within the Commercial Property, in violation of

 the ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only

 to avail himself of the goods and services available at the Commercial Property, and business

 located within the Commercial Property, but to assure himself that the Commercial Property and

 business located within the Commercial Property are in compliance with the ADA, so that he and

 others similarly situated will have full and equal enjoyment of the Commercial Property, and

 business located within the Commercial Property without fear of discrimination.

        20.      Defendant, KOWELL CORPORATION, as landlord and owner of the

 Commercial Property Business, is responsible for all ADA violations listed in this Complaint.

        21.       Defendant has discriminated against the individual Plaintiff by denying him

 access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

 and/or accommodations of the Commercial Property, and business located within the Commercial

 Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                           COUNT I
                                  AS TO KOWELL CORPORATION

        22.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

 through 21 above as though fully set forth herein.

        23.       Defendant, KOWELL CORPORATION, has discriminated, and continues to

 discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

 facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

 gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

 visit to the Commercial Property, include but are not limited to, the following:

         A. Parking


                                                  5
Case 1:20-cv-24812-JAL Document 1 Entered on FLSD Docket 11/23/2020 Page 6 of 10




 i.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

      located on an excessive slope. Violation: There are accessible parking spaces located on an

      excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

      Standards, whose resolution is readily achievable.

ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

      aisles are located on an excessive slope. Violation: There are accessible parking space access

      aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

      of the 2010 ADA Standards, whose resolution is readily achievable.

           B. Entrance Access and Path of Travel

 i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

      Violation: There are inaccessible routes from the public sidewalk and transportation stop.

      These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

      ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

      resolution is readily achievable.

ii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

      Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

      of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

      achievable.

           C. Access to Goods and Services

 i.   There are drinking fountains that don’t provide access to those who have difficulty bending or

      stooping. Violation: There are drinking fountains that are in violation of Section 4.1.3(10) of

      the ADAAG and Sections 211.2 & 602.7 of the 2010 ADA Standards, whose resolution is

      readily achievable.



                                                     6
Case 1:20-cv-24812-JAL Document 1 Entered on FLSD Docket 11/23/2020 Page 7 of 10




            D. Public Restrooms

  i.   The Plaintiff had difficulty opening the restroom door without assistance, as the door pressure

       to open the door is excessive. Violation: There are doors at the facility that require excessive

       force to open them, in violation of Section 4.13.11 of the ADAAG and Section 404.2.9 of the

       2010 ADA Standards, whose resolution is readily achievable.

ii.    The Plaintiff could not transfer to the toilet without assistance, as the side grab bar is not at the

       required location. Violation: The grab bars do not comply with the requirements prescribed in

       Section 4.16.4 & Figure 29 of the ADAAG and Section 604.5.1 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   The Plaintiff could not exit the restroom without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom door does not provide the required latch

       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

                                   RELIEF SOUGHT AND THE BASIS

         41.       The discriminatory violations described in Counts I through III are not an exclusive

    list of the Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s places

    of public accommodation in order to photograph and measure all of the discriminatory acts

    violating the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff

    further requests to inspect any and all barriers to access that were concealed by virtue of the

    barriers' presence, which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and

    equal enjoyment of the Commercial Business and business located within the Commercial

    Property; Plaintiff requests to be physically present at such inspection in conjunction with Rule 34

    and timely notice. A complete list of the Subject Premises’ ADA violations, and the remedial



                                                      7
Case 1:20-cv-24812-JAL Document 1 Entered on FLSD Docket 11/23/2020 Page 8 of 10




 measures necessary to remove same, will require an on-site inspection by Plaintiff’s

 representatives pursuant to Federal Rule of Civil Procedure 34.

      42.        The individual Plaintiff, and all other individuals similarly situated, have been

 denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

 privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings, business

 and facilities; and has otherwise been discriminated against and damaged by the Defendant

 because of the Defendant’s ADA violations as set forth above. The individual Plaintiff, and all

 others similarly situated, will continue to suffer such discrimination, injury and damage without

 the immediate relief provided by the ADA as requested herein. In order to remedy this

 discriminatory situation, The Plaintiff requires an inspection of the Defendant’s place of public

 accommodation in order to determine all of the areas of non-compliance with the Americans with

 Disabilities Act.

      43.       Defendant has discriminated against the individual Plaintiff by denying him access

 to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

 accommodations of its place of public accommodation or commercial facility, in violation of 42

 U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

 discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

 modifications in policies, practices or procedures, when such modifications are necessary to afford

 all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

 disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

 with a disability is excluded, denied services, segregated or otherwise treated differently than other

 individuals because of the absence of auxiliary aids and services.

      44.       Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a



                                                   8
Case 1:20-cv-24812-JAL Document 1 Entered on FLSD Docket 11/23/2020 Page 9 of 10




 clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

 those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

 to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42 U.S.C. §

 12205 and 28 CFR 36.505.

     45.         A Defendant is required to remove the existing architectural barriers to the

 physically disabled when such removal is readily achievable for their place of public

 accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

 discrimination, injury and damage without the immediate relief provided by the ADA as requested

 herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

 Defendant’s place of public accommodation in order to determine all of the areas of non-

 compliance with the Americans with Disabilities Act.

     46.         Notice to Defendant is not required as a result of the Defendant’s failure to cure the

 violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

 and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

 or waived by the Defendant.

     47.         Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

 Plaintiff Injunctive Relief, including an order to alter the property where Defendant operate the

 business, located at and/or within the commercial property located at 3850 SW 87th Avenue,

 Miami, Florida, the exterior areas, and the common exterior areas of the Commercial Property and

 business located within the Commercial Property, to make those facilities readily accessible and

 useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

 such time as the Defendant cures the violations of the ADA.

         WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this Honorable



                                                    9
Case 1:20-cv-24812-JAL Document 1 Entered on FLSD Docket 11/23/2020 Page 10 of 10




  Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

  lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

  12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

  achievable alterations to the facilities; or to make such facilities readily accessible to and usable

  by individuals with disabilities to the extent required by the ADA; and to require Defendant to

  make reasonable modifications in policies, practices or procedures, when such modifications are

  necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: November 23, 2020

                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                 aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451




                                                   10
